Exhibit 10.1

ARENA PHARMACEUTICALS, INC.
2006 LONG-TERM INCENTIVE PLAN

Arena Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, hereby
establishes and adopts the following 2006 Long-Term Incentive Plan (the “Plan”).

1.             PURPOSE OF THE PLAN


THE PURPOSE OF THE PLAN IS TO ASSIST THE COMPANY AND ITS SUBSIDIARIES IN
ATTRACTING AND RETAINING SELECTED INDIVIDUALS TO SERVE AS DIRECTORS, EMPLOYEES,
CONSULTANTS AND/OR ADVISORS OF THE COMPANY AND ITS SUBSIDIARIES WHO ARE EXPECTED
TO CONTRIBUTE TO THE COMPANY’S SUCCESS AND TO ACHIEVE LONG-TERM OBJECTIVES WHICH
WILL INURE TO THE BENEFIT OF ALL STOCKHOLDERS OF THE COMPANY THROUGH THE
ADDITIONAL INCENTIVES INHERENT IN THE AWARDS HEREUNDER.


2.             DEFINITIONS


2.1.         “AWARD” SHALL MEAN ANY OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK AWARD, RESTRICTED STOCK UNIT AWARD, PERFORMANCE AWARD OR ANY OTHER RIGHT,
INTEREST OR OPTION RELATING TO SHARES OR OTHER PROPERTY (INCLUDING CASH) GRANTED
PURSUANT TO THE PROVISIONS OF THE PLAN.


2.2.         “AWARD AGREEMENT” SHALL MEAN ANY WRITTEN AGREEMENT, CONTRACT OR
OTHER INSTRUMENT OR DOCUMENT EVIDENCING ANY AWARD GRANTED HEREUNDER, INCLUDING
THROUGH AN ELECTRONIC MEDIUM.


2.3.         “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


2.4.         “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME.


2.5.         “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD OR A
SUBCOMMITTEE THEREOF FORMED BY THE COMPENSATION COMMITTEE TO ACT AS THE
COMMITTEE HEREUNDER. THE COMMITTEE SHALL CONSIST OF NO FEWER THAN TWO DIRECTORS,
EACH OF WHOM IS (I) A “NON-EMPLOYEE DIRECTOR” WITHIN THE MEANING OF RULE 16B-3
OF THE EXCHANGE ACT, (II) AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE, AND (III) AN “INDEPENDENT DIRECTOR” FOR PURPOSE OF
THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH OTHER PRINCIPAL
SECURITIES MARKET ON WHICH THE SHARES ARE TRADED).


2.6.         “COVERED EMPLOYEE” SHALL MEAN A “COVERED EMPLOYEE” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


2.7.         “DIRECTOR” SHALL MEAN A NON-EMPLOYEE MEMBER OF THE BOARD.


2.8.         “DIVIDEND EQUIVALENTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 12.5.


2.9.         “EMPLOYEE” SHALL MEAN ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY
AND ANY PROSPECTIVE EMPLOYEE CONDITIONED UPON, AND EFFECTIVE NOT EARLIER THAN,
SUCH PERSON BECOMING AN


--------------------------------------------------------------------------------





EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY. SOLELY FOR PURPOSES OF THE PLAN, AN
EMPLOYEE SHALL ALSO MEAN ANY CONSULTANT OR ADVISOR WHO IS A NATURAL PERSON AND
WHO PROVIDES SERVICES TO THE COMPANY OR ANY SUBSIDIARY, SO LONG AS SUCH PERSON
(I) RENDERS BONA FIDE SERVICES THAT ARE NOT IN CONNECTION WITH THE OFFER AND
SALE OF THE COMPANY’S SECURITIES IN A CAPITAL-RAISING TRANSACTION AND (II) DOES
NOT DIRECTLY OR INDIRECTLY PROMOTE OR MAINTAIN A MARKET FOR THE COMPANY’S
SECURITIES.


2.10.       “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


2.11.       “FAIR MARKET VALUE” SHALL MEAN, WITH RESPECT TO ANY PROPERTY OTHER
THAN SHARES, THE MARKET VALUE OF SUCH PROPERTY DETERMINED BY SUCH METHODS OR
PROCEDURES AS SHALL BE ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE. THE FAIR
MARKET VALUE OF SHARES AS OF ANY DATE SHALL BE THE PER SHARE CLOSING PRICE OF
THE SHARES AS REPORTED ON THE NASDAQ STOCK MARKET ON THAT DATE (OR IF THERE WAS
NO REPORTED CLOSING PRICE ON SUCH DATE, ON THE LAST PRECEDING DATE ON WHICH THE
CLOSING PRICE WAS REPORTED) OR, IF THE COMPANY IS NOT THEN LISTED ON THE NASDAQ
STOCK MARKET, ON SUCH OTHER PRINCIPAL SECURITIES EXCHANGE ON WHICH THE SHARES
ARE TRADED, AND IF THE COMPANY IS NOT LISTED ON THE NASDAQ STOCK MARKET OR ANY
OTHER SECURITIES EXCHANGE, THE FAIR MARKET VALUE OF SHARES SHALL BE DETERMINED
BY THE COMMITTEE IN ITS SOLE DISCRETION USING APPROPRIATE CRITERIA.


2.12.       “LIMITATIONS” SHALL HAVE THE MEANING SET FORTH IN SECTION 10.5.


2.13.       “OPTION” SHALL MEAN ANY RIGHT GRANTED TO A PARTICIPANT UNDER THE
PLAN ALLOWING SUCH PARTICIPANT TO PURCHASE SHARES AT SUCH PRICE OR PRICES AND
DURING SUCH PERIOD OR PERIODS AS THE COMMITTEE SHALL DETERMINE.


2.14.       “PARTICIPANT” SHALL MEAN AN EMPLOYEE OR DIRECTOR WHO IS SELECTED BY
THE COMMITTEE TO RECEIVE AN AWARD UNDER THE PLAN.


2.15.       “PAYEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 13.1.


2.16.       “PERFORMANCE AWARD” SHALL MEAN ANY AWARD OF PERFORMANCE SHARES OR
PERFORMANCE UNITS GRANTED PURSUANT TO ARTICLE 9.


2.17.       “PERFORMANCE PERIOD” SHALL MEAN THAT PERIOD ESTABLISHED BY THE
COMMITTEE AT THE TIME ANY PERFORMANCE AWARD IS GRANTED OR AT ANY TIME THEREAFTER
DURING WHICH ANY PERFORMANCE GOALS SPECIFIED BY THE COMMITTEE WITH RESPECT TO
SUCH AWARD ARE TO BE MEASURED.


2.18.       “PERFORMANCE SHARE” SHALL MEAN ANY GRANT PURSUANT TO ARTICLE 9 OF A
UNIT VALUED BY REFERENCE TO A DESIGNATED NUMBER OF SHARES, WHICH VALUE MAY BE
PAID TO THE PARTICIPANT BY DELIVERY OF SUCH PROPERTY AS THE COMMITTEE SHALL
DETERMINE, INCLUDING CASH, SHARES, OTHER PROPERTY, OR ANY COMBINATION THEREOF,
UPON ACHIEVEMENT OF SUCH PERFORMANCE GOALS DURING THE PERFORMANCE PERIOD AS THE
COMMITTEE SHALL ESTABLISH.


2.19.       “PERFORMANCE UNIT” SHALL MEAN ANY GRANT PURSUANT TO SECTION 9 OF A
UNIT VALUED BY REFERENCE TO A DESIGNATED AMOUNT OF PROPERTY OTHER THAN SHARES
(OR CASH), WHICH VALUE MAY BE PAID TO THE PARTICIPANT BY DELIVERY OF SUCH
PROPERTY AS THE COMMITTEE SHALL DETERMINE, INCLUDING CASH, SHARES, OTHER
PROPERTY, OR ANY COMBINATION THEREOF, UPON ACHIEVEMENT OF SUCH PERFORMANCE GOALS
DURING THE PERFORMANCE PERIOD AS THE COMMITTEE SHALL ESTABLISH.

2


--------------------------------------------------------------------------------





2.20.       “PERMITTED ASSIGNEE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 12.3.


2.21.       “PRIOR PLANS” SHALL MEAN, COLLECTIVELY, THE COMPANY’S AMENDED AND
RESTATED 1998 EQUITY COMPENSATION PLAN, AMENDED AND RESTATED 2000 EQUITY
COMPENSATION PLAN AND THE 2002 EQUITY COMPENSATION PLAN.


2.22.       “RESTRICTED STOCK” SHALL MEAN ANY SHARE ISSUED WITH THE RESTRICTION
THAT THE HOLDER MAY NOT SELL, TRANSFER, PLEDGE OR ASSIGN SUCH SHARE AND WITH
SUCH OTHER RESTRICTIONS AS THE COMMITTEE, IN ITS SOLE DISCRETION, MAY IMPOSE
(INCLUDING ANY RESTRICTION ON THE RIGHT TO VOTE SUCH SHARE AND THE RIGHT TO
RECEIVE ANY DIVIDENDS), WHICH RESTRICTIONS MAY LAPSE SEPARATELY OR IN
COMBINATION AT SUCH TIME OR TIMES, IN INSTALLMENTS OR OTHERWISE, AS THE
COMMITTEE MAY DEEM APPROPRIATE.


2.23.       “RESTRICTED STOCK AWARD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.1.


2.24.       “RESTRICTED STOCK UNIT AWARD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 8.1.


2.25.       “SHARES” SHALL MEAN THE SHARES OF COMMON STOCK, $0.0001 PAR VALUE,
OF THE COMPANY.


2.26.       “STOCK APPRECIATION RIGHT” SHALL MEAN THE RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 6.


2.27.       “SUBSIDIARY” SHALL MEAN ANY CORPORATION (OTHER THAN THE COMPANY) IN
AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY IF, AT THE RELEVANT
TIME, EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE UNBROKEN
CHAIN OWNS STOCK POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN THE CHAIN.


2.28.       “SUBSTITUTE AWARDS” SHALL MEAN AWARDS GRANTED OR SHARES ISSUED BY
THE COMPANY IN ASSUMPTION OF, OR IN SUBSTITUTION OR EXCHANGE FOR, AWARDS
PREVIOUSLY GRANTED, OR THE RIGHT OR OBLIGATION TO MAKE FUTURE AWARDS, IN EACH
CASE BY A COMPANY ACQUIRED BY THE COMPANY OR ANY SUBSIDIARY OR WITH WHICH THE
COMPANY OR ANY SUBSIDIARY COMBINES.


2.29.       “VESTING PERIOD” SHALL HAVE THE MEANING SET FORTH IN SECTION 7.1.


3.             SHARES SUBJECT TO THE PLAN


3.1          NUMBER OF SHARES.


(A)           SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 12.2, A TOTAL OF
6,000,000 SHARES SHALL BE AUTHORIZED FOR ISSUANCE UNDER THE PLAN, AS INCREASED
IF APPLICABLE UNDER THIS SECTION.


(B)           IF ANY SHARES SUBJECT TO AN AWARD OR TO AN AWARD UNDER THE PRIOR
PLANS ARE FORFEITED, EXPIRE OR OTHERWISE TERMINATE WITHOUT ISSUANCE OF SUCH
SHARES, OR ANY AWARD OR AWARD UNDER THE PRIOR PLANS IS SETTLED FOR CASH OR
OTHERWISE DOES NOT RESULT IN THE ISSUANCE OF ALL OR A PORTION OF THE SHARES
SUBJECT TO SUCH AWARD OR AWARD UNDER THE PRIOR PLANS (INCLUDING ON

3


--------------------------------------------------------------------------------





PAYMENT IN SHARES ON THE EXERCISE OF A STOCK APPRECIATION RIGHT), SUCH SHARES
SHALL, TO THE EXTENT OF SUCH FORFEITURE, EXPIRATION, TERMINATION, CASH
SETTLEMENT OR NON-ISSUANCE, BE AVAILABLE FOR ISSUANCE UNDER THE PLAN.


(C)           IN THE EVENT THAT (I) ANY AWARD GRANTED HEREUNDER IS EXERCISED
THROUGH THE TENDERING OF SHARES (EITHER ACTUALLY OR BY ATTESTATION) OR BY THE
WITHHOLDING OF SHARES BY THE COMPANY, OR (II) WITHHOLDING TAX LIABILITIES
ARISING FROM ANY AWARD ARE SATISFIED BY THE TENDERING OF SHARES (EITHER ACTUALLY
OR BY ATTESTATION) OR BY THE WITHHOLDING OF SHARES BY THE COMPANY, THEN THE
SHARES SO TENDERED OR WITHHELD SHALL BE AVAILABLE FOR ISSUANCE UNDER THE PLAN.
IN THE EVENT THAT (I) ANY AWARD GRANTED UNDER THE PRIOR PLANS IS EXERCISED
THROUGH THE TENDERING OF SHARES (EITHER ACTUALLY OR BY ATTESTATION) OR BY THE
WITHHOLDING OF SHARES BY THE COMPANY, OR (II) WITHHOLDING TAX LIABILITIES
ARISING FROM SUCH AWARD ARE SATISFIED BY THE TENDERING OF SHARES (EITHER
ACTUALLY OR BY ATTESTATION) OR BY THE WITHHOLDING OF SHARES BY THE COMPANY, THEN
THE SHARES SO TENDERED OR WITHHELD SHALL BE AVAILABLE FOR ISSUANCE UNDER THE
PLAN.


(D)           SHARES ISSUED UNDER SUBSTITUTE AWARDS SHALL NOT REDUCE THE SHARES
AUTHORIZED FOR ISSUANCE UNDER THE PLAN OR AUTHORIZED FOR GRANT TO A PARTICIPANT
UNDER SECTION 10.5.


3.2.         CHARACTER OF SHARES. ANY SHARES ISSUED HEREUNDER MAY CONSIST, IN
WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED SHARES, TREASURY SHARES OR SHARES
PURCHASED IN THE OPEN MARKET OR OTHERWISE.


4.             ELIGIBILITY AND ADMINISTRATION


4.1.         ELIGIBILITY. ANY EMPLOYEE OR DIRECTOR SHALL BE ELIGIBLE TO BE
SELECTED AS A PARTICIPANT.


4.2.         ADMINISTRATION. (A)  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE. THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY, SUBJECT TO THE
PROVISIONS OF THE PLAN AND SUBJECT TO SUCH ORDERS OR RESOLUTIONS NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN AS MAY FROM TIME TO TIME BE ADOPTED
BY THE BOARD, TO: (I) SELECT THE EMPLOYEES AND DIRECTORS TO WHOM AWARDS MAY FROM
TIME TO TIME BE GRANTED HEREUNDER; (II) DETERMINE THE TYPE OR TYPES OF AWARDS,
NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, TO BE GRANTED TO EACH
PARTICIPANT HEREUNDER; (III) DETERMINE THE NUMBER OF SHARES TO BE COVERED BY
EACH AWARD GRANTED HEREUNDER; (IV) DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER
(INCLUDING THE POWER TO AMEND OUTSTANDING AWARDS); (V) DETERMINE WHETHER, TO
WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES AWARDS MAY BE SETTLED IN CASH, SHARES
OR OTHER PROPERTY; (VI) DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT
CIRCUMSTANCES CASH, SHARES, OTHER PROPERTY AND OTHER AMOUNTS PAYABLE WITH
RESPECT TO AN AWARD MADE UNDER THE PLAN SHALL BE DEFERRED EITHER AUTOMATICALLY
OR AT THE ELECTION OF THE PARTICIPANT; (VII) DETERMINE WHETHER, TO WHAT EXTENT
AND UNDER WHAT CIRCUMSTANCES ANY AWARD SHALL BE CANCELED OR SUSPENDED;
(VIII) INTERPRET AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR AGREEMENT ENTERED
INTO UNDER OR IN CONNECTION WITH THE PLAN, INCLUDING ANY AWARD AGREEMENT;
(IX) CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN
THE PLAN OR ANY AWARD IN THE MANNER AND TO THE EXTENT THAT THE COMMITTEE SHALL
DEEM DESIRABLE TO CARRY IT INTO EFFECT; (X) ESTABLISH SUCH RULES AND REGULATIONS
AND APPOINT SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR THE PROPER
ADMINISTRATION OF THE PLAN; (XI) DETERMINE WHETHER ANY AWARD, OTHER THAN AN
OPTION OR STOCK

4


--------------------------------------------------------------------------------





APPRECIATION RIGHT, WILL HAVE DIVIDEND EQUIVALENTS; AND (XII) MAKE ANY OTHER
DETERMINATION AND TAKE ANY OTHER ACTION THAT THE COMMITTEE DEEMS NECESSARY OR
DESIRABLE FOR ADMINISTRATION OF THE PLAN.


(B)           DECISIONS OF THE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING
ON ALL PERSONS OR ENTITIES, INCLUDING THE COMPANY, ANY PARTICIPANT, AND ANY
SUBSIDIARY. A MAJORITY OF THE MEMBERS OF THE COMMITTEE MAY DETERMINE ITS
ACTIONS, INCLUDING FIXING THE TIME AND PLACE OF ITS MEETINGS.


(C)           TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE LAW, INCLUDING
SECTION 162(M) OF THE CODE, OR THE RULES AND REGULATIONS OF THE NASDAQ STOCK
MARKET (OR SUCH OTHER PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE
TRADED), THE COMMITTEE MAY DELEGATE TO: (I) A COMMITTEE OF ONE OR MORE MEMBERS
OF THE BOARD THE AUTHORITY TO TAKE ACTION ON BEHALF OF THE COMMITTEE UNDER THE
PLAN INCLUDING THE RIGHT TO GRANT, CANCEL, SUSPEND OR AMEND AWARDS AND (II) ONE
OR MORE “EXECUTIVE OFFICERS” WITHIN THE MEANING OF RULE 16A-1(F) OF THE EXCHANGE
ACT OR A COMMITTEE OF EXECUTIVE OFFICERS THE RIGHT TO GRANT AWARDS TO EMPLOYEES
WHO ARE NOT DIRECTORS OR EXECUTIVE OFFICERS OF THE COMPANY, TO THE EXTENT
PERMITTED BY LAW.


(D)           THE BOARD IN ITS DISCRETION MAY RATIFY AND APPROVE ACTIONS TAKEN
BY THE COMMITTEE. IN ADDITION, TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE
LAW OR THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET OR SUCH OTHER
PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE TRADED, THE BOARD MAY TAKE
ANY ACTION UNDER THE PLAN THAT THE COMMITTEE IS AUTHORIZED TO TAKE. IN THE EVENT
THE BOARD TAKES SUCH ACTION REFERENCES TO THE COMMITTEE HEREUNDER SHALL BE
UNDERSTOOD TO REFER TO THE BOARD.


5.             OPTIONS


5.1.         GRANT OF OPTIONS. OPTIONS MAY BE GRANTED HEREUNDER TO PARTICIPANTS
EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN. ANY OPTION
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS ARTICLE AND TO SUCH
ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE
PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE.


5.2.         AWARD AGREEMENTS. ALL OPTIONS GRANTED PURSUANT TO THIS
ARTICLE SHALL BE EVIDENCED BY A WRITTEN AWARD AGREEMENT IN SUCH FORM AND
CONTAINING SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL DETERMINE WHICH ARE
NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN. THE TERMS OF OPTIONS NEED NOT
BE THE SAME WITH RESPECT TO EACH PARTICIPANT. GRANTING AN OPTION PURSUANT TO THE
PLAN SHALL IMPOSE NO OBLIGATION ON THE RECIPIENT TO EXERCISE SUCH OPTION. ANY
INDIVIDUAL WHO IS GRANTED AN OPTION PURSUANT TO THIS ARTICLE MAY HOLD MORE THAN
ONE OPTION GRANTED PURSUANT TO THE PLAN AT THE SAME TIME.


5.3.         OPTION PRICE. OTHER THAN IN CONNECTION WITH SUBSTITUTE AWARDS, THE
OPTION PRICE PER EACH SHARE PURCHASABLE UNDER ANY OPTION GRANTED PURSUANT TO
THIS ARTICLE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF ONE SHARE
ON THE DATE OF GRANT OF SUCH OPTION. OTHER THAN PURSUANT TO SECTION 12.2, THE
COMMITTEE SHALL NOT WITHOUT THE APPROVAL OF THE COMPANY’S STOCKHOLDERS (A) LOWER
THE OPTION PRICE PER SHARE OF AN OPTION AFTER IT IS GRANTED, (B) CANCEL AN
OPTION WHEN THE OPTION PRICE PER SHARE EXCEEDS THE FAIR MARKET VALUE OF THE
UNDERLYING SHARES IN EXCHANGE FOR CASH OR ANOTHER AWARD (OTHER THAN IN
CONNECTION WITH  SUBSTITUTE AWARDS), AND

5


--------------------------------------------------------------------------------





(C) TAKE ANY OTHER ACTION WITH RESPECT TO AN OPTION THAT MAY BE TREATED AS A
REPRICING UNDER THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH
OTHER PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE TRADED).


5.4.         OPTION TERM. THE TERM OF EACH OPTION SHALL BE FIXED BY THE
COMMITTEE IN ITS SOLE DISCRETION; PROVIDED THAT NO OPTION SHALL BE EXERCISABLE
AFTER THE EXPIRATION OF TEN (10) YEARS FROM THE DATE THE OPTION IS GRANTED,
EXCEPT IN THE EVENT OF DEATH OR DISABILITY.


5.5.         EXERCISE OF OPTIONS. (A)  VESTED OPTIONS GRANTED UNDER THE PLAN MAY
BE EXERCISED BY THE PARTICIPANT OR BY A PERMITTED ASSIGNEE THEREOF (OR BY THE
PARTICIPANT’S EXECUTORS, ADMINISTRATORS, GUARDIAN OR LEGAL REPRESENTATIVE, AS
MAY BE PROVIDED IN AN AWARD AGREEMENT) AS TO ALL OR PART OF THE SHARES COVERED
THEREBY, BY THE GIVING OF NOTICE OF EXERCISE TO THE COMPANY OR ITS DESIGNATED
AGENT, SPECIFYING THE NUMBER OF SHARES TO BE PURCHASED. THE NOTICE OF EXERCISE
SHALL BE IN SUCH FORM, MADE IN SUCH MANNER, AND SHALL COMPLY WITH SUCH OTHER
REQUIREMENTS CONSISTENT WITH THE PROVISIONS OF THE PLAN AS THE COMMITTEE MAY
FROM TIME TO TIME PRESCRIBE.


(B)           UNLESS OTHERWISE PROVIDED IN AN AWARD AGREEMENT, FULL PAYMENT OF
SUCH PURCHASE PRICE SHALL BE MADE AT THE TIME OF EXERCISE AND SHALL BE MADE
(I) IN CASH OR CASH EQUIVALENTS (INCLUDING CERTIFIED CHECK OR BANK CHECK OR WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS), (II) BY TENDERING PREVIOUSLY ACQUIRED
SHARES (EITHER ACTUALLY OR BY ATTESTATION, VALUED AT THEIR THEN FAIR MARKET
VALUE), (III) WITH THE CONSENT OF THE COMMITTEE, BY DELIVERY OF OTHER
CONSIDERATION (INCLUDING, WHERE PERMITTED BY LAW AND THE COMMITTEE, OTHER
AWARDS) HAVING A FAIR MARKET VALUE ON THE EXERCISE DATE EQUAL TO THE TOTAL
PURCHASE PRICE, (IV) WITH THE CONSENT OF THE COMMITTEE, BY WITHHOLDING SHARES
OTHERWISE ISSUABLE IN CONNECTION WITH THE EXERCISE OF THE OPTION, (V) THROUGH
ANY OTHER METHOD SPECIFIED IN AN AWARD AGREEMENT, OR (VI) ANY COMBINATION OF ANY
OF THE FOREGOING. IN NO EVENT MAY ANY OPTION GRANTED HEREUNDER BE EXERCISED FOR
A FRACTION OF A SHARE. NO ADJUSTMENT SHALL BE MADE FOR CASH DIVIDENDS OR OTHER
RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE OF SUCH ISSUANCE. EXCEPT
UNDER CIRCUMSTANCES CONTEMPLATED BY ARTICLE 11 OR AS MAY BE SET FORTH IN AN
AWARD AGREEMENT WITH RESPECT TO (X) RETIREMENT, DEATH OR DISABILITY OF A
PARTICIPANT, OR (Y) SPECIAL CIRCUMSTANCES DETERMINED BY THE COMMITTEE (SUCH AS
THE ACHIEVEMENT OF PERFORMANCE OBJECTIVES), OPTIONS GRANTED TO EMPLOYEES OF THE
COMPANY OR ANY SUBSIDIARY WILL NOT BE EXERCISABLE BEFORE THE EXPIRATION OF ONE
YEAR FROM THE DATE THE OPTION IS GRANTED (BUT MAY BECOME EXERCISABLE PRO RATA
OVER SUCH TIME).


5.6.         INCENTIVE STOCK OPTIONS. THE COMMITTEE MAY GRANT OPTIONS INTENDED
TO QUALIFY AS “INCENTIVE STOCK OPTIONS” AS DEFINED IN SECTION 422 OF THE CODE,
TO ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY, SUBJECT TO THE REQUIREMENTS OF
SECTION 422 OF THE CODE. NOTWITHSTANDING ANYTHING IN SECTION 3.1 TO THE CONTRARY
AND SOLELY FOR THE PURPOSES OF DETERMINING WHETHER SHARES ARE AVAILABLE FOR THE
GRANT OF “INCENTIVE STOCK OPTIONS” UNDER THE PLAN, THE MAXIMUM AGGREGATE NUMBER
OF SHARES THAT MAY BE ISSUED PURSUANT TO “INCENTIVE STOCK OPTIONS” GRANTED UNDER
THE PLAN SHALL BE 6,000,000 SHARES, AS ADJUSTED PURSUANT TO SECTION 12.2

6


--------------------------------------------------------------------------------





6.             STOCK APPRECIATION RIGHTS


6.1.         GRANT AND EXERCISE. THE COMMITTEE MAY PROVIDE STOCK APPRECIATION
RIGHTS (A) IN CONJUNCTION WITH ALL OR PART OF ANY OPTION GRANTED UNDER THE PLAN
OR AT ANY SUBSEQUENT TIME DURING THE TERM OF SUCH OPTION, (B) IN CONJUNCTION
WITH ALL OR PART OF ANY AWARD (OTHER THAN AN OPTION) GRANTED UNDER THE PLAN OR
AT ANY SUBSEQUENT TIME DURING THE TERM OF SUCH AWARD, OR (C) WITHOUT REGARD TO
ANY OPTION OR OTHER AWARD, IN EACH CASE UPON SUCH TERMS AND CONDITIONS AS THE
COMMITTEE MAY ESTABLISH IN ITS SOLE DISCRETION.


6.2.         TERMS AND CONDITIONS. STOCK APPRECIATION RIGHTS SHALL BE SUBJECT TO
SUCH TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS
SHALL BE DETERMINED FROM TIME TO TIME BY THE COMMITTEE, INCLUDING THE FOLLOWING:


(A)           UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT, THE HOLDER SHALL
HAVE THE RIGHT TO RECEIVE THE EXCESS OF (I) THE FAIR MARKET VALUE OF ONE SHARE
ON THE DATE OF EXERCISE OVER (II) THE GRANT PRICE OF THE RIGHT ON THE DATE OF
GRANT.


(B)           UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT, THE COMMITTEE
SHALL DETERMINE IN ITS SOLE DISCRETION WHETHER PAYMENT SHALL BE MADE IN CASH, IN
WHOLE SHARES OR OTHER PROPERTY, OR ANY COMBINATION THEREOF.


(C)           THE PROVISIONS OF STOCK APPRECIATION RIGHTS NEED NOT BE THE SAME
WITH RESPECT TO EACH RECIPIENT.


(D)           THE COMMITTEE MAY IMPOSE SUCH OTHER CONDITIONS OR RESTRICTIONS ON
THE TERMS OF EXERCISE AND THE GRANT PRICE OF ANY STOCK APPRECIATION RIGHT, AS IT
SHALL DEEM APPROPRIATE. A STOCK APPRECIATION RIGHT SHALL HAVE (I) A GRANT PRICE
PER SHARE OF NOT LESS THAN FAIR MARKET VALUE OF ONE SHARE ON THE DATE OF GRANT
(SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF THE CODE WITH RESPECT TO A STOCK
APPRECIATION RIGHT GRANTED IN CONJUNCTION WITH, BUT SUBSEQUENT TO, AN OPTION),
AND (II) A TERM NOT GREATER THAN TEN (10) YEARS. IN ADDITION TO THE FOREGOING,
BUT SUBJECT TO SECTION 12.2, THE COMMITTEE SHALL NOT WITHOUT THE APPROVAL OF THE
COMPANY’S STOCKHOLDERS (X) LOWER THE GRANT PRICE PER SHARE OF ANY STOCK
APPRECIATION RIGHT AFTER IT IS GRANTED, (Y) CANCEL ANY STOCK APPRECIATION RIGHT
WHEN THE GRANT PRICE PER SHARE EXCEEDS THE FAIR MARKET VALUE OF THE UNDERLYING
SHARES IN EXCHANGE FOR CASH OR ANOTHER AWARD (OTHER THAN IN CONNECTION WITH 
SUBSTITUTE AWARDS), AND (Z) TAKE ANY OTHER ACTION WITH RESPECT TO ANY STOCK
APPRECIATION RIGHT THAT MAY BE TREATED AS A REPRICING UNDER THE RULES AND
REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH OTHER PRINCIPAL SECURITIES
MARKET ON WHICH THE SHARES ARE TRADED).


(E)           IN NO EVENT MAY ANY STOCK APPRECIATION RIGHT GRANTED HEREUNDER BE
EXERCISED FOR A FRACTION OF A SHARE. NO ADJUSTMENT SHALL BE MADE FOR CASH
DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE OF SUCH
ISSUANCE. EXCEPT UNDER CIRCUMSTANCES CONTEMPLATED BY ARTICLE 11 OR AS MAY BE SET
FORTH IN AN AWARD AGREEMENT WITH RESPECT TO (X) RETIREMENT, DEATH OR DISABILITY
OF A PARTICIPANT, OR (Y) SPECIAL CIRCUMSTANCES DETERMINED BY THE COMMITTEE (SUCH
AS THE ACHIEVEMENT OF PERFORMANCE OBJECTIVES), STOCK APPRECIATION RIGHTS GRANTED
TO EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY WILL NOT BE EXERCISABLE BEFORE THE

7


--------------------------------------------------------------------------------





EXPIRATION OF ONE YEAR FROM THE DATE THE STOCK APPRECIATION RIGHT IS GRANTED
(BUT MAY BECOME EXERCISABLE PRO RATA OVER SUCH TIME).


(F)            THE COMMITTEE MAY IMPOSE SUCH OTHER TERMS AND CONDITIONS ON STOCK
APPRECIATION RIGHTS, NOT INCONSISTENT WITH THE PLAN, AS THE COMMITTEE SHALL
DETERMINE IN ITS SOLE DISCRETION.


7.             RESTRICTED STOCK AWARDS


7.1.         GRANTS. AWARDS OF RESTRICTED STOCK MAY BE ISSUED HEREUNDER TO
PARTICIPANTS EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN
(A “RESTRICTED STOCK AWARD”), AND SUCH RESTRICTED STOCK AWARDS MAY ALSO BE
AVAILABLE AS A FORM OF PAYMENT OF PERFORMANCE AWARDS AND OTHER EARNED CASH-BASED
INCENTIVE COMPENSATION. A RESTRICTED STOCK AWARD SHALL BE SUBJECT TO VESTING
RESTRICTIONS IMPOSED BY THE COMMITTEE COVERING A PERIOD OF TIME SPECIFIED BY THE
COMMITTEE (THE “VESTING PERIOD”) CONSISTENT WITH THE PROVISIONS HEREIN. THE
COMMITTEE HAS ABSOLUTE DISCRETION TO DETERMINE WHETHER ANY CONSIDERATION (OTHER
THAN SERVICES) IS TO BE RECEIVED BY THE COMPANY OR ANY SUBSIDIARY AS A CONDITION
PRECEDENT TO THE ISSUANCE OF RESTRICTED STOCK.


7.2.         AWARD AGREEMENTS. THE TERMS OF ANY RESTRICTED STOCK AWARD GRANTED
UNDER THE PLAN SHALL BE SET FORTH IN A WRITTEN AWARD AGREEMENT WHICH SHALL
CONTAIN PROVISIONS DETERMINED BY THE COMMITTEE AND NOT INCONSISTENT WITH THE
PLAN. THE TERMS OF RESTRICTED STOCK AWARDS NEED NOT BE THE SAME WITH RESPECT TO
EACH PARTICIPANT.


7.3.         RIGHTS OF HOLDERS OF RESTRICTED STOCK. BEGINNING ON THE DATE OF
GRANT OF THE RESTRICTED STOCK AWARD AND SUBJECT TO EXECUTION OF THE AWARD
AGREEMENT, THE PARTICIPANT SHALL BECOME A STOCKHOLDER OF THE COMPANY WITH
RESPECT TO ALL SHARES SUBJECT TO THE AWARD AGREEMENT AND SHALL HAVE ALL OF THE
RIGHTS OF A STOCKHOLDER, INCLUDING THE RIGHT TO VOTE SUCH SHARES AND THE RIGHT
TO RECEIVE DISTRIBUTIONS MADE WITH RESPECT TO SUCH SHARES; PROVIDED, HOWEVER,
THAT EXCEPT AS OTHERWISE PROVIDED IN AN AWARD AGREEMENT ANY SHARES OR ANY OTHER
PROPERTY (OTHER THAN CASH) DISTRIBUTED AS A DIVIDEND OR OTHERWISE WITH RESPECT
TO ANY RESTRICTED STOCK AS TO WHICH THE RESTRICTIONS HAVE NOT YET LAPSED SHALL
BE SUBJECT TO THE SAME RESTRICTIONS AS SUCH RESTRICTED STOCK.


7.4.         MINIMUM VESTING PERIOD. EXCEPT FOR CERTAIN LIMITED SITUATIONS
(INCLUDING THE DEATH, DISABILITY OR RETIREMENT OF THE PARTICIPANT, OR A CHANGE
IN CONTROL AS DEFINED IN ARTICLE 11), OR SPECIAL CIRCUMSTANCES DETERMINED BY THE
COMMITTEE, SUCH AS THE ACHIEVEMENT OF PERFORMANCE OBJECTIVES, RESTRICTED STOCK
AWARDS SUBJECT SOLELY TO THE CONTINUED EMPLOYMENT OF EMPLOYEES OF THE COMPANY OR
A SUBSIDIARY SHALL HAVE A VESTING PERIOD OF NOT LESS THAN THREE (3) YEARS FROM
DATE OF GRANT (BUT PERMITTING PRO RATA VESTING OVER SUCH TIME); PROVIDED THAT
SUCH MINIMUM VESTING PERIOD SHALL NOT BE APPLICABLE TO (I) GRANTS TO NEW HIRES
TO REPLACE FORFEITED AWARDS FROM A PRIOR EMPLOYER, OR (II) GRANTS OF RESTRICTED
STOCK IN PAYMENT OF PERFORMANCE AWARDS AND OTHER EARNED CASH-BASED INCENTIVE
COMPENSATION. SUBJECT TO THE FOREGOING MINIMUM VESTING PERIOD REQUIREMENTS, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION AND SUBJECT TO THE LIMITATIONS IMPOSED
UNDER SECTION 162(M) OF THE CODE AND THE REGULATIONS THEREUNDER IN THE CASE OF A
RESTRICTED STOCK AWARD INTENDED TO COMPLY WITH THE PERFORMANCE-BASED EXCEPTION
UNDER CODE SECTION 162(M), WAIVE THE FORFEITURE PERIOD AND ANY OTHER CONDITIONS
SET FORTH IN ANY AWARD AGREEMENT SUBJECT TO SUCH TERMS AND CONDITIONS AS THE
COMMITTEE SHALL DEEM APPROPRIATE. THE MINIMUM VESTING PERIOD REQUIREMENTS OF
THIS SECTION SHALL NOT APPLY TO RESTRICTED STOCK AWARDS GRANTED

8


--------------------------------------------------------------------------------





TO DIRECTORS OR TO ANY CONSULTANTS OR ADVISORS WHO PROVIDE SERVICES TO THE
COMPANY OR ANY SUBSIDIARY.


8.             RESTRICTED STOCK UNIT AWARDS


8.1.         GRANTS. OTHER AWARDS OF UNITS HAVING A VALUE EQUAL TO AN IDENTICAL
NUMBER OF SHARES (“RESTRICTED STOCK UNIT AWARDS”) MAY BE GRANTED HEREUNDER TO
PARTICIPANTS EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN.
RESTRICTED STOCK UNIT AWARDS SHALL ALSO BE AVAILABLE AS A FORM OF PAYMENT OF
OTHER AWARDS GRANTED UNDER THE PLAN AND OTHER EARNED CASH-BASED INCENTIVE
COMPENSATION.


8.2.         AWARD AGREEMENTS. THE TERMS OF RESTRICTED STOCK UNIT AWARD GRANTED
UNDER THE PLAN SHALL BE SET FORTH IN A WRITTEN AWARD AGREEMENT WHICH SHALL
CONTAIN PROVISIONS DETERMINED BY THE COMMITTEE AND NOT INCONSISTENT WITH THE
PLAN. THE TERMS OF SUCH AWARDS NEED NOT BE THE SAME WITH RESPECT TO EACH
PARTICIPANT.


8.3.         VESTING. EXCEPT FOR CERTAIN LIMITED SITUATIONS (INCLUDING THE
DEATH, DISABILITY OR RETIREMENT OF THE PARTICIPANT, OR A CHANGE IN CONTROL AS
DEFINED IN ARTICLE 11), OR SPECIAL CIRCUMSTANCES DETERMINED BY THE COMMITTEE,
SUCH AS THE ACHIEVEMENT OF PERFORMANCE OBJECTIVES, RESTRICTED STOCK UNIT AWARDS
SUBJECT SOLELY TO THE CONTINUED EMPLOYMENT OF EMPLOYEES OF THE COMPANY OR ANY
SUBSIDIARY SHALL BE SUBJECT TO A VESTING PERIOD DETERMINED BY THE COMMITTEE OF
NOT LESS THAN THREE (3) YEARS FROM DATE OF GRANT (BUT PERMITTING PRO RATA
VESTING OVER SUCH TIME); PROVIDED, THAT SUCH MINIMUM VESTING PERIOD SHALL NOT BE
APPLICABLE TO (I) GRANTS TO NEW HIRES TO REPLACE FORFEITED AWARDS FROM A PRIOR
EMPLOYER, OR (II) GRANTS OF RESTRICTED STOCK UNIT AWARDS IN PAYMENT OF
PERFORMANCE AWARDS AND OTHER EARNED CASH-BASED INCENTIVE COMPENSATION. SUBJECT
TO THE FOREGOING MINIMUM VESTING PERIOD REQUIREMENTS, THE COMMITTEE MAY, IN ITS
SOLE DISCRETION AND SUBJECT TO THE LIMITATIONS IMPOSED UNDER SECTION 162(M) OF
THE CODE AND THE REGULATIONS THEREUNDER IN THE CASE OF A RESTRICTED STOCK UNIT
AWARD INTENDED TO COMPLY WITH THE PERFORMANCE-BASED EXCEPTION UNDER CODE
SECTION 162(M), WAIVE THE FORFEITURE PERIOD AND ANY OTHER CONDITIONS SET FORTH
IN ANY AWARD AGREEMENT SUBJECT TO SUCH TERMS AND CONDITIONS AS THE COMMITTEE
SHALL DEEM APPROPRIATE. THE MINIMUM VESTING PERIOD REQUIREMENTS OF THIS
SECTION SHALL NOT APPLY TO RESTRICTED STOCK UNIT AWARDS GRANTED TO DIRECTORS OR
TO ANY CONSULTANTS OR ADVISORS WHO PROVIDE SERVICES TO THE COMPANY OR ANY
SUBSIDIARY.


8.4.         PAYMENT. EXCEPT AS PROVIDED IN ARTICLE 10 OR AS MAY BE PROVIDED IN
AN AWARD AGREEMENT, RESTRICTED STOCK UNIT AWARDS MAY BE PAID IN CASH, SHARES,
OTHER PROPERTY, OR ANY COMBINATION THEREOF, IN THE SOLE DISCRETION OF THE
COMMITTEE. RESTRICTED STOCK UNIT AWARDS MAY BE PAID IN A LUMP SUM OR IN
INSTALLMENTS OR, IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMMITTEE, ON
A DEFERRED BASIS SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF THE CODE.

9


--------------------------------------------------------------------------------





9.             PERFORMANCE AWARDS


9.1.         GRANTS. PERFORMANCE AWARDS IN THE FORM OF PERFORMANCE SHARES OR
PERFORMANCE UNITS, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, MAY BE
GRANTED HEREUNDER TO PARTICIPANTS, FOR NO CONSIDERATION OR FOR SUCH MINIMUM
CONSIDERATION AS MAY BE REQUIRED BY APPLICABLE LAW, EITHER ALONE OR IN ADDITION
TO OTHER AWARDS GRANTED UNDER THE PLAN. THE PERFORMANCE GOALS TO BE ACHIEVED FOR
EACH PERFORMANCE PERIOD SHALL BE CONCLUSIVELY DETERMINED BY THE COMMITTEE AND
MAY BE BASED UPON THE CRITERIA SET FORTH IN SECTION 10.2.


9.2.         AWARD AGREEMENTS. THE TERMS OF ANY PERFORMANCE AWARD GRANTED UNDER
THE PLAN SHALL BE SET FORTH IN A WRITTEN AWARD AGREEMENT WHICH SHALL CONTAIN
PROVISIONS DETERMINED BY THE COMMITTEE AND NOT INCONSISTENT WITH THE PLAN,
INCLUDING WHETHER SUCH AWARDS SHALL HAVE DIVIDEND EQUIVALENTS. THE TERMS OF
PERFORMANCE AWARDS NEED NOT BE THE SAME WITH RESPECT TO EACH PARTICIPANT.


9.3.         TERMS AND CONDITIONS. THE PERFORMANCE CRITERIA TO BE ACHIEVED
DURING ANY PERFORMANCE PERIOD AND THE LENGTH OF THE PERFORMANCE PERIOD SHALL BE
DETERMINED BY THE COMMITTEE UPON THE GRANT OF EACH PERFORMANCE AWARD; PROVIDED,
HOWEVER, THAT A PERFORMANCE PERIOD SHALL NOT BE LESS THAN 12 MONTHS. THE AMOUNT
OF THE AWARD TO BE DISTRIBUTED SHALL BE CONCLUSIVELY DETERMINED BY THE
COMMITTEE.


9.4.         PAYMENT. EXCEPT AS PROVIDED IN ARTICLE 11 OR AS MAY BE PROVIDED IN
AN AWARD AGREEMENT, PERFORMANCE AWARDS WILL BE DISTRIBUTED ONLY AFTER THE END OF
THE RELEVANT PERFORMANCE PERIOD. PERFORMANCE AWARDS MAY BE PAID IN CASH, SHARES,
OTHER PROPERTY, OR ANY COMBINATION THEREOF, IN THE SOLE DISCRETION OF THE
COMMITTEE. PERFORMANCE AWARDS MAY BE PAID IN A LUMP SUM OR IN INSTALLMENTS
FOLLOWING THE CLOSE OF THE PERFORMANCE PERIOD OR, IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMMITTEE, ON A DEFERRED BASIS SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE.

10.          CODE SECTION 162(m) PROVISIONS


10.1.       COVERED EMPLOYEES. NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN,
IF THE COMMITTEE DETERMINES AT THE TIME A RESTRICTED STOCK AWARD, A PERFORMANCE
AWARD OR AN RESTRICTED STOCK UNIT AWARD IS GRANTED TO A PARTICIPANT WHO IS, OR
IS LIKELY TO BE, AS OF THE END OF THE TAX YEAR IN WHICH THE COMPANY WOULD CLAIM
A TAX DEDUCTION IN CONNECTION WITH SUCH AWARD, A COVERED EMPLOYEE, THEN THE
COMMITTEE MAY PROVIDE THAT THIS ARTICLE 10 IS APPLICABLE TO SUCH AWARD.


10.2.       PERFORMANCE CRITERIA. IF THE COMMITTEE DETERMINES THAT A RESTRICTED
STOCK AWARD, A PERFORMANCE AWARD OR AN RESTRICTED STOCK UNIT AWARD IS INTENDED
TO BE SUBJECT TO THIS ARTICLE 10, THE LAPSING OF RESTRICTIONS THEREON AND THE
DISTRIBUTION OF CASH, SHARES OR OTHER PROPERTY PURSUANT THERETO, AS APPLICABLE,
SHALL BE SUBJECT TO THE ACHIEVEMENT OF ONE OR MORE OBJECTIVE PERFORMANCE GOALS
ESTABLISHED BY THE COMMITTEE, WHICH SHALL BE BASED ON THE ATTAINMENT OF
SPECIFIED LEVELS OF ONE OR ANY COMBINATION OF THE FOLLOWING: NET SALES; REVENUE;
REVENUE OR PRODUCT REVENUE GROWTH; OPERATING INCOME OR LOSS (BEFORE OR AFTER
TAXES); PRE- OR AFTER-TAX INCOME OR LOSS (BEFORE OR AFTER ALLOCATION OF
CORPORATE OVERHEAD AND BONUS); NET EARNINGS OR LOSS; EARNINGS OR LOSS PER SHARE;
NET INCOME OR LOSS (BEFORE OR AFTER TAXES); RETURN ON

10


--------------------------------------------------------------------------------





EQUITY; TOTAL STOCKHOLDER RETURN; RETURN ON ASSETS OR NET ASSETS; ATTAINMENT OF
STRATEGIC AND OPERATIONAL INITIATIVES; APPRECIATION IN AND/OR MAINTENANCE OF THE
PRICE OF THE SHARES OR ANY OTHER PUBLICLY-TRADED SECURITIES OF THE COMPANY;
MARKET SHARE; GROSS PROFITS; EARNINGS OR LOSSES (INCLUDING EARNINGS OR LOSSES
BEFORE TAXES, EARNINGS OR LOSSES BEFORE INTEREST AND TAXES, EARNINGS OR LOSSES
BEFORE INTEREST, TAXES AND DEPRECIATION OR EARNINGS OR LOSSES BEFORE INTEREST,
TAXES, DEPRECIATION AND AMORTIZATION); ECONOMIC VALUE-ADDED MODELS (OR
EQUIVALENT METRICS); COMPARISONS WITH VARIOUS STOCK MARKET INDICES; REDUCTIONS
IN COSTS; CASH FLOW OR CASH FLOW PER SHARE (BEFORE OR AFTER DIVIDENDS); RETURN
ON CAPITAL (INCLUDING RETURN ON TOTAL CAPITAL OR RETURN ON INVESTED CAPITAL);
CASH FLOW RETURN ON INVESTMENT; IMPROVEMENT IN OR ATTAINMENT OF EXPENSE LEVELS
OR WORKING CAPITAL LEVELS; OPERATING MARGIN; GROSS MARGIN; YEAR-END CASH; CASH
MARGIN; DEBT REDUCTION; STOCKHOLDER’S EQUITY; MARKET SHARE; ACHIEVEMENT OF DRUG
DEVELOPMENT MILESTONES; REGULATORY ACHIEVEMENTS INCLUDING APPROVAL OF A
COMPOUND; PROGRESS OF INTERNAL RESEARCH OR CLINICAL PROGRAMS; PROGRESS OF
PARTNERED PROGRAMS; IMPLEMENTATION OR COMPLETION OF PROJECTS AND PROCESSES;
PARTNER SATISFACTION; BUDGET MANAGEMENT; CLINICAL PROGRESS INCLUDING TIMELY
COMPLETION OF CLINICAL TRIALS; SUBMISSION OF INDS AND NDAS AND OTHER REGULATORY
ACHIEVEMENTS; PARTNER OR COLLABORATOR ACHIEVEMENTS; INTERNAL CONTROLS, INCLUDING
THOSE RELATED TO THE SARBANES-OXLEY ACT OF 2002; RESEARCH PROGRESS, INCLUDING
THE DEVELOPMENT OF PROGRAMS; FINANCING; INVESTOR RELATIONS, ANALYSTS AND
COMMUNICATION; IN-LICENSING;  AND RECRUITING AND MAINTAINING PERSONNEL. SUCH
PERFORMANCE GOALS ALSO MAY BE BASED SOLELY BY REFERENCE TO THE COMPANY’S
PERFORMANCE OR THE PERFORMANCE OF A SUBSIDIARY, DIVISION, BUSINESS SEGMENT OR
BUSINESS UNIT OF THE COMPANY, OR BASED UPON THE RELATIVE PERFORMANCE OF OTHER
COMPANIES OR UPON COMPARISONS OF ANY OF THE INDICATORS OF PERFORMANCE RELATIVE
TO OTHER COMPANIES. THE COMMITTEE MAY ALSO EXCLUDE CHARGES RELATED TO AN EVENT
OR OCCURRENCE WHICH THE COMMITTEE DETERMINES SHOULD APPROPRIATELY BE EXCLUDED,
INCLUDING (A) RESTRUCTURINGS, DISCONTINUED OPERATIONS, EXTRAORDINARY ITEMS, AND
OTHER UNUSUAL OR NON-RECURRING CHARGES, (B) AN EVENT EITHER NOT DIRECTLY RELATED
TO THE OPERATIONS OF THE COMPANY OR NOT WITHIN THE REASONABLE CONTROL OF THE
COMPANY’S MANAGEMENT, OR (C) THE CUMULATIVE EFFECTS OF TAX OR ACCOUNTING CHANGES
IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. SUCH
PERFORMANCE GOALS SHALL BE SET BY THE COMMITTEE WITHIN THE TIME PERIOD
PRESCRIBED BY, AND SHALL OTHERWISE COMPLY WITH THE REQUIREMENTS OF,
SECTION 162(M) OF THE CODE, AND THE REGULATIONS THEREUNDER.


10.3.       ADJUSTMENTS. NOTWITHSTANDING ANY PROVISION OF THE PLAN (OTHER THAN
ARTICLE 11), WITH RESPECT TO ANY RESTRICTED STOCK, PERFORMANCE AWARD OR
RESTRICTED STOCK UNIT AWARD THAT IS SUBJECT TO THIS SECTION 10, THE COMMITTEE
MAY ADJUST DOWNWARDS, BUT NOT UPWARDS, THE AMOUNT PAYABLE PURSUANT TO SUCH
AWARD, AND THE COMMITTEE MAY NOT WAIVE THE ACHIEVEMENT OF THE APPLICABLE
PERFORMANCE GOALS, EXCEPT IN THE CASE OF THE DEATH OR DISABILITY OF THE
PARTICIPANT OR AS OTHERWISE DETERMINED BY THE COMMITTEE IN SPECIAL
CIRCUMSTANCES.


10.4.       RESTRICTIONS. THE COMMITTEE SHALL HAVE THE POWER TO IMPOSE SUCH
OTHER RESTRICTIONS ON AWARDS SUBJECT TO THIS ARTICLE AS IT MAY DEEM NECESSARY OR
APPROPRIATE TO ENSURE THAT SUCH AWARDS SATISFY ALL REQUIREMENTS FOR
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE.


10.5.       LIMITATIONS ON GRANTS TO INDIVIDUAL PARTICIPANTS. SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 12.2, NO PARTICIPANT MAY BE GRANTED
(I) OPTIONS OR STOCK APPRECIATION RIGHTS DURING ANY 36-MONTH PERIOD WITH RESPECT
TO MORE THAN 1,000,000 SHARES OR (II) RESTRICTED STOCK, PERFORMANCE AWARDS
AND/OR RESTRICTED STOCK UNIT AWARDS THAT ARE DENOMINATED IN SHARES IN ANY
36-MONTH PERIOD WITH RESPECT TO MORE THAN 500,000 SHARES (THE “LIMITATIONS”). IN
ADDITION TO

11


--------------------------------------------------------------------------------





THE FOREGOING, THE MAXIMUM DOLLAR VALUE THAT MAY BE GRANTED BY ANY PARTICIPANT
IN ANY 12-MONTH PERIOD WITH RESPECT TO PERFORMANCE AWARDS IS $5,000,000. IF AN
AWARD IS CANCELLED, THE CANCELLED AWARD SHALL CONTINUE TO BE COUNTED TOWARD THE
APPLICABLE LIMITATIONS.


11.          CHANGE IN CONTROL PROVISIONS


11.1.       IMPACT ON CERTAIN AWARDS. THE COMMITTEE, IN ITS DISCRETION, MAY
DETERMINE THAT IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY (AS DEFINED IN
SECTION 11.3) OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING AS OF THE DATE
OF THE CHANGE IN CONTROL SHALL BE CANCELLED AND TERMINATED WITHOUT PAYMENT
THEREFORE IF THE FAIR MARKET VALUE OF ONE SHARE AS OF THE DATE OF THE CHANGE IN
CONTROL IS LESS THAN THE OPTION PER SHARE OPTION PRICE OR STOCK APPRECIATION
RIGHT PER SHARE GRANT PRICE.


11.2.       ASSUMPTION OR SUBSTITUTION OF CERTAIN AWARDS. (A)  TO THE EXTENT
PROVIDED IN AN AWARD AGREEMENT, IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY  IN WHICH THE SUCCESSOR COMPANY ASSUMES OR SUBSTITUTES FOR AN OPTION,
STOCK APPRECIATION RIGHT, RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD,
IF A PARTICIPANT’S EMPLOYMENT WITH SUCH SUCCESSOR COMPANY (OR A SUBSIDIARY
THEREOF) TERMINATES WITHIN THE TIME PERIOD FOLLOWING SUCH CHANGE IN CONTROL SET
FORTH IN THE AWARD AGREEMENT (OR PRIOR THERETO IF APPLICABLE) AND UNDER THE
CIRCUMSTANCES SPECIFIED IN THE AWARD AGREEMENT: (I) OPTIONS AND STOCK
APPRECIATION RIGHTS OUTSTANDING AS OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT
WILL IMMEDIATELY VEST, BECOME FULLY EXERCISABLE, AND MAY THEREAFTER BE EXERCISED
FOR THE PERIOD OF TIME SET FORTH IN THE AWARD AGREEMENT, (II) RESTRICTIONS AND
DEFERRAL LIMITATIONS ON RESTRICTED STOCK SHALL LAPSE AND THE RESTRICTED STOCK
SHALL BECOME FREE OF ALL RESTRICTIONS AND LIMITATIONS AND BECOME FULLY VESTED,
AND (III) THE RESTRICTIONS AND DEFERRAL LIMITATIONS AND OTHER CONDITIONS
APPLICABLE TO ANY RESTRICTED STOCK UNIT AWARDS OR ANY OTHER AWARDS SHALL LAPSE,
AND SUCH RESTRICTED STOCK UNIT AWARDS OR SUCH OTHER AWARDS SHALL BECOME FREE OF
ALL RESTRICTIONS, LIMITATIONS OR CONDITIONS AND BECOME FULLY VESTED AND
TRANSFERABLE TO THE FULL EXTENT OF THE ORIGINAL GRANT. FOR THE PURPOSES OF THIS
SECTION, AN OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK AWARD OR
RESTRICTED STOCK UNIT AWARD SHALL BE CONSIDERED ASSUMED OR SUBSTITUTED FOR IF
FOLLOWING THE CHANGE IN CONTROL THE AWARD CONFERS THE RIGHT TO PURCHASE OR
RECEIVE, FOR EACH SHARE SUBJECT TO THE OPTION, STOCK APPRECIATION RIGHT,
RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD IMMEDIATELY PRIOR TO THE
CHANGE IN CONTROL, THE CONSIDERATION (WHETHER STOCK, CASH OR OTHER SECURITIES OR
PROPERTY) RECEIVED IN THE TRANSACTION CONSTITUTING A CHANGE IN CONTROL BY
HOLDERS OF SHARES FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF SUCH TRANSACTION
(AND IF HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF
CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES);
PROVIDED, HOWEVER, THAT IF SUCH CONSIDERATION RECEIVED IN THE TRANSACTION
CONSTITUTING A CHANGE IN CONTROL IS NOT SOLELY COMMON STOCK OF THE SUCCESSOR
COMPANY, THE COMMITTEE MAY, WITH THE CONSENT OF THE SUCCESSOR COMPANY, PROVIDE
THAT THE CONSIDERATION TO BE RECEIVED UPON THE EXERCISE OR VESTING OF AN OPTION,
STOCK APPRECIATION RIGHT, RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD,
FOR EACH SHARE SUBJECT THERETO, WILL BE SOLELY COMMON STOCK OF THE SUCCESSOR
COMPANY SUBSTANTIALLY EQUAL IN FAIR MARKET VALUE TO THE PER SHARE CONSIDERATION
RECEIVED BY HOLDERS OF SHARES IN THE TRANSACTION CONSTITUTING A CHANGE IN
CONTROL. THE DETERMINATION OF SUCH SUBSTANTIAL EQUALITY OF VALUE OF
CONSIDERATION SHALL BE MADE BY THE COMMITTEE IN ITS SOLE DISCRETION AND ITS
DETERMINATION SHALL BE CONCLUSIVE AND BINDING.

12


--------------------------------------------------------------------------------





(B)           IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY, TO THE EXTENT
THAT THE SUCCESSOR COMPANY DOES NOT ASSUME OR SUBSTITUTE FOR AN OPTION, STOCK
APPRECIATION RIGHT, RESTRICTED STOCK AWARD, RESTRICTED STOCK UNIT AWARD OR
PERFORMANCE AWARD (UNLESS OTHERWISE PROVIDED IN AN AWARD AGREEMENT), THEN
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL: (I) THOSE OUTSTANDING OPTIONS AND
STOCK APPRECIATION RIGHTS THAT ARE NOT ASSUMED OR SUBSTITUTED FOR SHALL
IMMEDIATELY VEST AND BECOME FULLY EXERCISABLE, (II) RESTRICTIONS AND DEFERRAL
LIMITATIONS ON RESTRICTED STOCK NOT ASSUMED OR SUBSTITUTED FOR SHALL LAPSE AND
THE RESTRICTED STOCK SHALL BECOME FREE OF ALL RESTRICTIONS AND LIMITATIONS AND
BECOME FULLY VESTED, (III) THE RESTRICTIONS AND DEFERRAL LIMITATIONS AND OTHER
CONDITIONS APPLICABLE TO ANY RESTRICTED STOCK UNIT AWARDS OR ANY OTHER AWARDS
NOT ASSUMED OR SUBSTITUTED FOR SHALL LAPSE, AND SUCH RESTRICTED STOCK UNIT
AWARDS OR SUCH OTHER AWARDS SHALL BECOME FREE OF ALL RESTRICTIONS, LIMITATIONS
OR CONDITIONS AND BECOME FULLY VESTED AND TRANSFERABLE TO THE FULL EXTENT OF THE
ORIGINAL GRANT, (IV) ALL PERFORMANCE AWARDS ASSUMED OR SUBSTITUTED FOR SHALL BE
CONSIDERED TO BE EARNED AND PAYABLE IN FULL, AND ANY DEFERRAL OR OTHER
RESTRICTION SHALL LAPSE AND SUCH PERFORMANCE AWARDS SHALL BE IMMEDIATELY SETTLED
OR DISTRIBUTED, AND (V) ALL AWARDS NOT ASSUMED OR SUBSTITUTED FOR SHALL
TERMINATE IMMEDIATELY AFTER THE CHANGE IN CONTROL.


(C)           THE COMMITTEE, IN ITS DISCRETION, MAY DETERMINE THAT, UPON THE
OCCURRENCE OF A CHANGE IN CONTROL OF THE COMPANY, EACH OPTION AND STOCK
APPRECIATION RIGHT OUTSTANDING SHALL TERMINATE WITHIN A SPECIFIED NUMBER OF DAYS
AFTER NOTICE TO THE PARTICIPANT, AND/OR THAT EACH PARTICIPANT SHALL RECEIVE,
WITH RESPECT TO EACH SHARE SUBJECT TO SUCH OPTION OR STOCK APPRECIATION RIGHT,
AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE FAIR MARKET VALUE OF SUCH SHARE
IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH CHANGE IN CONTROL OVER THE EXERCISE
PRICE PER SHARE OF SUCH OPTION AND/OR STOCK APPRECIATION RIGHT; SUCH AMOUNT TO
BE PAYABLE IN CASH, IN ONE OR MORE KINDS OF STOCK OR PROPERTY (INCLUDING THE
STOCK OR PROPERTY, IF ANY, PAYABLE IN THE TRANSACTION) OR IN A COMBINATION
THEREOF, AS THE COMMITTEE, IN ITS DISCRETION, SHALL DETERMINE.


11.3.       CHANGE IN CONTROL. FOR PURPOSES OF THE PLAN, UNLESS OTHERWISE
PROVIDED IN AN AWARD AGREEMENT, CHANGE IN CONTROL MEANS THE OCCURRENCE OF ANY
ONE OF THE FOLLOWING EVENTS:


(I)            DURING ANY TWENTY-FOUR (24) MONTH PERIOD, INDIVIDUALS WHO, AS OF
THE BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”)
CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED
THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT TO THE BEGINNING OF SUCH PERIOD
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE INCUMBENT DIRECTORS THEN ON THE BOARD (EITHER BY A SPECIFIC VOTE
OR BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS
NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT WRITTEN OBJECTION TO SUCH NOMINATION)
SHALL BE AN INCUMBENT DIRECTOR; PROVIDED, HOWEVER, THAT NO INDIVIDUAL INITIALLY
ELECTED OR NOMINATED AS A DIRECTOR OF THE COMPANY AS A RESULT OF AN ACTUAL OR
THREATENED ELECTION CONTEST WITH RESPECT TO DIRECTORS OR AS A RESULT OF ANY
OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES BY OR ON BEHALF OF ANY PERSON
OTHER THAN THE BOARD SHALL BE DEEMED TO BE AN INCUMBENT DIRECTOR;


(II)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN THE EXCHANGE ACT AND AS
USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY
OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S

13


--------------------------------------------------------------------------------





THEN OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE ELECTION OF THE BOARD (THE
“COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT THE EVENT DESCRIBED IN
THIS PARAGRAPH (II) SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL BY VIRTUE OF
ANY OF THE FOLLOWING ACQUISITIONS:  (A) BY THE COMPANY OR ANY SUBSIDIARY, (B) BY
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
COMPANY OR ANY SUBSIDIARY, (C) BY ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES
PURSUANT TO AN OFFERING OF SUCH SECURITIES, (D) PURSUANT TO A NON-QUALIFYING
TRANSACTION, AS DEFINED IN PARAGRAPH (III), OR (E) BY ANY PERSON OF VOTING
SECURITIES FROM THE COMPANY, IF A MAJORITY OF THE INCUMBENT BOARD APPROVES IN
ADVANCE THE ACQUISITION OF BENEFICIAL OWNERSHIP OF 50% OR MORE OF COMPANY VOTING
SECURITIES BY SUCH PERSON;


(III)          THE CONSUMMATION OF A MERGER, CONSOLIDATION, STATUTORY SHARE
EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE COMPANY OR ANY
OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S STOCKHOLDERS,
WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE TRANSACTION (A
“BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH BUSINESS
COMBINATION:  (A) MORE THAN 60% OF THE TOTAL VOTING POWER OF (X) THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION (THE “SURVIVING CORPORATION”), OR
(Y) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION THAT DIRECTLY OR INDIRECTLY
HAS BENEFICIAL OWNERSHIP OF 100% OF THE VOTING SECURITIES ELIGIBLE TO ELECT
DIRECTORS OF THE SURVIVING CORPORATION (THE “PARENT CORPORATION”), IS
REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING IMMEDIATELY PRIOR
TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS REPRESENTED BY SHARES INTO
WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED PURSUANT TO SUCH BUSINESS
COMBINATION), AND SUCH VOTING POWER AMONG THE HOLDERS THEREOF IS IN
SUBSTANTIALLY THE SAME PROPORTION AS THE VOTING POWER OF SUCH COMPANY VOTING
SECURITIES AMONG THE HOLDERS THEREOF IMMEDIATELY PRIOR TO THE BUSINESS
COMBINATION, (B) NO PERSON (OTHER THAN ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING CORPORATION OR THE PARENT
CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF 50%
OR MORE OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING SECURITIES ELIGIBLE
TO ELECT DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT
CORPORATION, THE SURVIVING CORPORATION) AND (C) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO
PARENT CORPORATION, THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE
BUSINESS COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S
APPROVAL OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS
COMBINATION (ANY BUSINESS COMBINATION WHICH SATISFIES ALL OF THE CRITERIA
SPECIFIED IN (A), (B) AND (C) ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING
TRANSACTION”);


(IV)          THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THE CONSUMMATION OF A SALE OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR


(V)           THE OCCURRENCE OF ANY OTHER EVENT THAT THE BOARD DETERMINES BY A
DULY APPROVED RESOLUTION CONSTITUTES A CHANGE IN CONTROL.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the

14


--------------------------------------------------------------------------------




number of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.


12.          GENERALLY APPLICABLE PROVISIONS


12.1.       AMENDMENT AND TERMINATION OF THE PLAN. THE BOARD MAY, FROM TIME TO
TIME, ALTER, AMEND, SUSPEND OR TERMINATE THE PLAN AS IT SHALL DEEM ADVISABLE,
SUBJECT TO ANY REQUIREMENT FOR STOCKHOLDER APPROVAL IMPOSED BY APPLICABLE LAW,
INCLUDING THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH OTHER
PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE TRADED); PROVIDED THAT THE
BOARD MAY NOT AMEND THE PLAN IN ANY MANNER THAT WOULD RESULT IN NONCOMPLIANCE
WITH RULE 16B-3 OF THE EXCHANGE ACT; AND FURTHER PROVIDED THAT THE BOARD MAY
NOT, WITHOUT THE APPROVAL OF THE COMPANY’S STOCKHOLDERS TO THE EXTENT REQUIRED
BY SUCH APPLICABLE LAW, AMEND THE PLAN TO (A) INCREASE THE NUMBER OF SHARES THAT
MAY BE THE SUBJECT OF AWARDS UNDER THE PLAN (EXCEPT FOR ADJUSTMENTS PURSUANT TO
SECTION 12.2), (B) EXPAND THE TYPES OF AWARDS AVAILABLE UNDER THE PLAN,
(C) MATERIALLY EXPAND THE CLASS OF PERSONS ELIGIBLE TO PARTICIPATE IN THE PLAN,
(D) AMEND ANY PROVISION OF SECTION 5.3, OR (E) INCREASE THE MAXIMUM PERMISSIBLE
TERM OF ANY OPTION SPECIFIED BY SECTION 5.4 OR THE MAXIMUM PERMISSIBLE TERM OF A
STOCK APPRECIATION RIGHT. THE BOARD MAY NOT WITHOUT THE APPROVAL OF THE
COMPANY’S STOCKHOLDERS TAKE ANY ACTION WITH RESPECT TO AN OPTION OR STOCK
APPRECIATION RIGHT THAT MAY BE TREATED AS A REPRICING UNDER THE RULES AND
REGULATIONS OF THE NASDAQ STOCK MARKET (OR SUCH OTHER PRINCIPAL SECURITIES
MARKET ON WHICH THE SHARES ARE TRADED), INCLUDING A REDUCTION OF THE EXERCISE
PRICE OF AN OPTION OR STOCK APPRECIATION RIGHT OR THE EXCHANGE OF AN OPTION OR
STOCK APPRECIATION RIGHT FOR CASH OR ANOTHER AWARD. IN ADDITION, NO AMENDMENTS
TO, OR TERMINATION OF, THE PLAN SHALL IN ANY WAY IMPAIR THE RIGHTS OF A
PARTICIPANT UNDER ANY AWARD PREVIOUSLY GRANTED WITHOUT SUCH PARTICIPANT’S
CONSENT.


12.2.       ADJUSTMENTS. IN THE EVENT OF ANY MERGER, REORGANIZATION,
CONSOLIDATION, RECAPITALIZATION, DIVIDEND OR DISTRIBUTION (WHETHER IN CASH,
SHARES OR OTHER PROPERTY, OTHER THAN A REGULAR CASH DIVIDEND), STOCK SPLIT,
REVERSE STOCK SPLIT, SPIN-OFF OR SIMILAR TRANSACTION OR OTHER CHANGE IN
CORPORATE STRUCTURE AFFECTING THE SHARES OR THE VALUE THEREOF, SUCH ADJUSTMENTS
AND OTHER SUBSTITUTIONS SHALL BE MADE TO THE PLAN AND TO AWARDS AS THE
COMMITTEE, IN ITS SOLE DISCRETION, DEEMS EQUITABLE OR APPROPRIATE TAKING INTO
CONSIDERATION THE ACCOUNTING AND TAX CONSEQUENCES, INCLUDING SUCH ADJUSTMENTS IN
THE AGGREGATE NUMBER, CLASS AND KIND OF SECURITIES THAT MAY BE DELIVERED UNDER
THE PLAN AND, IN THE AGGREGATE OR TO ANY ONE PARTICIPANT, IN THE NUMBER, CLASS,
KIND AND OPTION OR EXERCISE PRICE OF SECURITIES SUBJECT TO OUTSTANDING AWARDS
GRANTED UNDER THE PLAN (INCLUDING, IF THE COMMITTEE DEEMS APPROPRIATE, THE
SUBSTITUTION OF SIMILAR OPTIONS TO PURCHASE THE SHARES OF, OR OTHER AWARDS
DENOMINATED IN THE SHARES OF, ANOTHER COMPANY) AS THE COMMITTEE MAY DETERMINE TO
BE APPROPRIATE IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT THE NUMBER OF
SHARES SUBJECT TO ANY AWARD SHALL ALWAYS BE A WHOLE NUMBER.


12.3.       TRANSFERABILITY OF AWARDS. EXCEPT AS PROVIDED BELOW, AND EXCEPT AS
OTHERWISE AUTHORIZED BY THE COMMITTEE IN AN AWARD AGREEMENT, NO AWARD AND NO
SHARES SUBJECT TO AWARDS DESCRIBED IN ARTICLE 8 THAT HAVE NOT BEEN ISSUED OR AS
TO WHICH ANY APPLICABLE RESTRICTION, PERFORMANCE OR DEFERRAL PERIOD HAS NOT
LAPSED, MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED,
OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND SUCH

15


--------------------------------------------------------------------------------





AWARD MAY BE EXERCISED DURING THE LIFE OF THE PARTICIPANT ONLY BY THE
PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT AND UNDER SUCH TERMS AND CONDITIONS
AS DETERMINED BY THE COMMITTEE, A PARTICIPANT MAY ASSIGN OR TRANSFER AN AWARD
(EACH TRANSFEREE THEREOF, A “PERMITTED ASSIGNEE”) TO A “FAMILY MEMBER” AS SUCH
TERM IS DEFINED IN THE GENERAL INSTRUCTIONS TO FORM S-8 (WHETHER BY GIFT OR A
DOMESTIC RELATIONS ORDER);  PROVIDED THAT SUCH PERMITTED ASSIGNEE SHALL BE BOUND
BY AND SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE PLAN AND THE AWARD
AGREEMENT RELATING TO THE TRANSFERRED AWARD AND SHALL EXECUTE AN AGREEMENT
SATISFACTORY TO THE COMPANY EVIDENCING SUCH OBLIGATIONS; AND PROVIDED FURTHER
THAT SUCH PARTICIPANT SHALL REMAIN BOUND BY THE TERMS AND CONDITIONS OF THE
PLAN. THE COMPANY SHALL COOPERATE WITH ANY PERMITTED ASSIGNEE AND THE COMPANY’S
TRANSFER AGENT IN EFFECTUATING ANY TRANSFER PERMITTED UNDER THIS SECTION.


12.4.       TERMINATION OF EMPLOYMENT. THE COMMITTEE SHALL DETERMINE AND SET
FORTH IN EACH AWARD AGREEMENT WHETHER ANY AWARDS GRANTED IN SUCH AWARD AGREEMENT
WILL CONTINUE TO BE EXERCISABLE, AND THE TERMS OF SUCH EXERCISE, ON AND AFTER
THE DATE THAT A PARTICIPANT CEASES TO BE EMPLOYED BY OR TO PROVIDE SERVICES TO
THE COMPANY OR ANY SUBSIDIARY (INCLUDING AS A DIRECTOR), WHETHER BY REASON OF
DEATH, DISABILITY, VOLUNTARY OR INVOLUNTARY TERMINATION OF EMPLOYMENT OR
SERVICES, OR OTHERWISE. THE DATE OF TERMINATION OF A PARTICIPANT’S EMPLOYMENT OR
SERVICES WILL BE DETERMINED BY THE COMMITTEE, WHICH DETERMINATION WILL BE FINAL.


12.5.       DEFERRAL; DIVIDEND EQUIVALENTS. THE COMMITTEE SHALL BE AUTHORIZED TO
ESTABLISH PROCEDURES PURSUANT TO WHICH THE PAYMENT OF ANY AWARD MAY BE DEFERRED.
SUBJECT TO THE PROVISIONS OF THE PLAN AND ANY AWARD AGREEMENT, THE RECIPIENT OF
AN AWARD (INCLUDING ANY DEFERRED AWARD) OTHER THAN AN OPTION OR STOCK
APPRECIATION RIGHT MAY, IF SO DETERMINED BY THE COMMITTEE, BE ENTITLED TO
RECEIVE, CURRENTLY OR ON A DEFERRED BASIS, CASH, STOCK OR OTHER PROPERTY
DIVIDENDS, OR CASH PAYMENTS IN AMOUNTS EQUIVALENT TO CASH, STOCK OR OTHER
PROPERTY DIVIDENDS ON SHARES (“DIVIDEND EQUIVALENTS”) WITH RESPECT TO THE NUMBER
OF SHARES COVERED BY THE AWARD, AS DETERMINED BY THE COMMITTEE, IN ITS SOLE
DISCRETION. THE COMMITTEE MAY PROVIDE THAT SUCH AMOUNTS AND DIVIDEND EQUIVALENTS
(IF ANY) SHALL BE DEEMED TO HAVE BEEN REINVESTED IN ADDITIONAL SHARES OR
OTHERWISE REINVESTED AND MAY PROVIDE THAT SUCH AMOUNTS AND DIVIDEND EQUIVALENTS
ARE SUBJECT TO THE SAME VESTING OR PERFORMANCE CONDITIONS AS THE UNDERLYING
AWARD.


13.          MISCELLANEOUS


13.1.       TAX WITHHOLDING. THE COMPANY SHALL HAVE THE RIGHT TO MAKE ALL
PAYMENTS OR DISTRIBUTIONS PURSUANT TO THE PLAN TO A PARTICIPANT (OR A PERMITTED
ASSIGNEE THEREOF) (ANY SUCH PERSON, A “PAYEE”) NET OF ANY APPLICABLE FEDERAL,
STATE AND LOCAL TAXES REQUIRED TO BE PAID OR WITHHELD AS A RESULT OF (A) THE
GRANT OF ANY AWARD, (B) THE EXERCISE OF AN OPTION OR STOCK APPRECIATION RIGHT,
(C) THE DELIVERY OF SHARES OR CASH, (D) THE LAPSE OF ANY RESTRICTIONS IN
CONNECTION WITH ANY AWARD OR (E) ANY OTHER EVENT OCCURRING PURSUANT TO THE PLAN.
THE COMPANY OR ANY SUBSIDIARY SHALL HAVE THE RIGHT TO WITHHOLD FROM WAGES OR
OTHER AMOUNTS OTHERWISE PAYABLE TO SUCH PAYEE SUCH WITHHOLDING TAXES AS MAY BE
REQUIRED BY LAW, OR TO OTHERWISE REQUIRE THE PAYEE TO PAY SUCH WITHHOLDING
TAXES. IF THE PAYEE SHALL FAIL TO MAKE SUCH TAX PAYMENTS AS ARE REQUIRED, THE
COMPANY OR ITS SUBSIDIARIES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE
RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO
SUCH PAYEE OR TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY TO SATISFY SUCH
WITHHOLDING OBLIGATIONS. THE COMMITTEE SHALL BE AUTHORIZED TO ESTABLISH
PROCEDURES FOR ELECTION BY PARTICIPANTS TO SATISFY SUCH OBLIGATION FOR

16


--------------------------------------------------------------------------------





THE PAYMENT OF SUCH TAXES BY TENDERING PREVIOUSLY ACQUIRED SHARES (EITHER
ACTUALLY OR BY ATTESTATION, VALUED AT THEIR THEN FAIR MARKET VALUE), OR BY
DIRECTING THE COMPANY TO RETAIN SHARES (UP TO THE PARTICIPANT’S MINIMUM REQUIRED
TAX WITHHOLDING RATE OR SUCH OTHER RATE THAT WILL NOT TRIGGER A NEGATIVE
ACCOUNTING IMPACT) OTHERWISE DELIVERABLE IN CONNECTION WITH THE AWARD.


13.2.       RIGHT OF DISCHARGE RESERVED; CLAIMS TO AWARDS. NOTHING IN THE PLAN
NOR THE GRANT OF AN AWARD HEREUNDER SHALL CONFER UPON ANY EMPLOYEE OR DIRECTOR
THE RIGHT TO CONTINUE IN THE EMPLOYMENT OR SERVICE OF THE COMPANY OR ANY
SUBSIDIARY OR AFFECT ANY RIGHT THAT THE COMPANY OR ANY SUBSIDIARY MAY HAVE TO
TERMINATE THE EMPLOYMENT OR SERVICE OF (OR TO DEMOTE OR TO EXCLUDE FROM FUTURE
AWARDS UNDER THE PLAN) ANY SUCH EMPLOYEE OR DIRECTOR AT ANY TIME FOR ANY REASON.
EXCEPT AS SPECIFICALLY PROVIDED BY THE COMMITTEE, THE COMPANY SHALL NOT BE
LIABLE FOR THE LOSS OF EXISTING OR POTENTIAL PROFIT FROM AN AWARD GRANTED IN THE
EVENT OF TERMINATION OF AN EMPLOYMENT OR OTHER RELATIONSHIP. NO EMPLOYEE OR
PARTICIPANT SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD UNDER THE PLAN, AND
THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF EMPLOYEES OR PARTICIPANTS
UNDER THE PLAN.


13.3.       PROSPECTIVE RECIPIENT. THE PROSPECTIVE RECIPIENT OF ANY AWARD UNDER
THE PLAN SHALL NOT, WITH RESPECT TO SUCH AWARD, BE DEEMED TO HAVE BECOME A
PARTICIPANT, OR TO HAVE ANY RIGHTS WITH RESPECT TO SUCH AWARD, UNTIL AND UNLESS
SUCH RECIPIENT SHALL HAVE EXECUTED AN AGREEMENT OR OTHER INSTRUMENT EVIDENCING
THE AWARD AND DELIVERED A COPY THEREOF TO THE COMPANY, AND OTHERWISE COMPLIED
WITH THE THEN APPLICABLE TERMS AND CONDITIONS.


13.4.       SUBSTITUTE AWARDS. NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN,
THE TERMS OF SUBSTITUTE AWARDS MAY VARY FROM THE TERMS SET FORTH IN THE PLAN TO
THE EXTENT THE COMMITTEE DEEMS APPROPRIATE TO CONFORM, IN WHOLE OR IN PART, TO
THE PROVISIONS OF THE AWARDS IN SUBSTITUTION FOR WHICH THEY ARE GRANTED.


13.5.       CANCELLATION OF AWARD. (A)  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, AN AWARD AGREEMENT MAY PROVIDE THAT THE AWARD SHALL BE
CANCELED IF THE PARTICIPANT, WITHOUT THE CONSENT OF THE COMPANY, WHILE EMPLOYED
BY, OR PROVIDING SERVICES TO, THE COMPANY OR ANY SUBSIDIARY OR AFTER TERMINATION
OF SUCH EMPLOYMENT OR SERVICES, ESTABLISHES A RELATIONSHIP WITH A COMPETITOR OF
THE COMPANY OR ANY SUBSIDIARY OR ENGAGES IN ACTIVITY THAT IS IN CONFLICT WITH OR
ADVERSE TO THE INTEREST OF THE COMPANY OR ANY SUBSIDIARY, AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION. THE COMMITTEE MAY PROVIDE IN AN AWARD
AGREEMENT THAT IF WITHIN THE TIME PERIOD SPECIFIED IN THE AGREEMENT THE
PARTICIPANT ESTABLISHES A RELATIONSHIP WITH A COMPETITOR OR ENGAGES IN AN
ACTIVITY REFERRED TO IN THE PRECEDING SENTENCE, THE PARTICIPANT WILL FORFEIT ANY
GAIN REALIZED ON THE VESTING OR EXERCISE OF THE AWARD AND MUST REPAY SUCH GAIN
TO THE COMPANY.


(B)           IN THE EVENT THE PARTICIPANT CEASES TO BE EMPLOYED BY, OR PROVIDE
SERVICES TO, THE COMPANY ON ACCOUNT OF A TERMINATION FOR “CAUSE” (AS DEFINED
BELOW) BY THE COMPANY, ANY AWARD HELD BY THE PARTICIPANT SHALL TERMINATE AS OF
THE DATE THE PARTICIPANT CEASES TO BE EMPLOYED BY, OR PROVIDE SERVICES TO, THE
COMPANY. IN ADDITION, NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION, IF
THE COMMITTEE DETERMINES THAT THE PARTICIPANT HAS ENGAGED IN CONDUCT THAT
CONSTITUTES CAUSE AT ANY TIME WHILE THE PARTICIPANT IS EMPLOYED BY, OR PROVIDING
SERVICES TO, THE COMPANY OR AFTER THE PARTICIPANT’S TERMINATION OF EMPLOYMENT OR
SERVICES, ANY AWARDS HELD BY THE PARTICIPANT SHALL IMMEDIATELY TERMINATE. IN THE
EVENT A PARTICIPANT’S EMPLOYMENT OR SERVICES IS TERMINATED FOR CAUSE, IN
ADDITION TO THE IMMEDIATE TERMINATION OF ALL AWARDS, THE PARTICIPANT SHALL
AUTOMATICALLY FORFEIT ALL SHARES UNDERLYING ANY EXERCISED PORTION OF

17


--------------------------------------------------------------------------------





AN OPTION FOR WHICH THE COMPANY HAS NOT YET DELIVERED THE SHARE CERTIFICATES,
UPON REFUND BY THE COMPANY OF THE OPTION PRICE PAID BY THE PARTICIPANT FOR SUCH
SHARES.


(C)  FOR PURPOSES OF THIS SECTION, “CAUSE” SHALL MEAN, UNLESS OTHERWISE PROVIDED
IN AN AWARD AGREEMENT OR ANOTHER AGREEMENT BETWEEN THE PARTICIPANT AND  THE
COMPANY OR A SUBSIDIARY OR A PLAN MAINTAINED BY THE COMPANY OR A SUBSIDIARY IN
WHICH THE PARTICIPANT PARTICIPATES, A DETERMINATION BY THE COMMITTEE THAT THE
PARTICIPANT HAS BREACHED HIS OR HER EMPLOYMENT OR SERVICE CONTRACT WITH THE
COMPANY, OR HAS BEEN ENGAGED IN DISLOYALTY TO THE COMPANY, INCLUDING, WITHOUT
LIMITATION, FRAUD, EMBEZZLEMENT, THEFT, COMMISSION OF A FELONY OR PROVEN
DISHONESTY IN THE COURSE OF HIS OR HER EMPLOYMENT OR SERVICE, OR HAS DISCLOSED
TRADE SECRETS OR CONFIDENTIAL INFORMATION OF THE COMPANY TO PERSONS NOT ENTITLED
TO RECEIVE SUCH INFORMATION, OR HAS BREACHED ANY WRITTEN NONCOMPETITION OR
NONSOLICITATION AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY OR HAS ENGAGED
IN SUCH OTHER BEHAVIOR DETRIMENTAL TO THE INTERESTS OF THE COMPANY AS THE
COMMITTEE DETERMINES


13.6.       STOP TRANSFER ORDERS. ALL CERTIFICATES FOR SHARES DELIVERED UNDER
THE PLAN PURSUANT TO ANY AWARD SHALL BE SUBJECT TO SUCH STOP-TRANSFER ORDERS AND
OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE UNDER THE RULES,
REGULATIONS AND OTHER REQUIREMENTS OF THE SECURITIES AND EXCHANGE COMMISSION,
ANY STOCK EXCHANGE UPON WHICH THE SHARES ARE THEN LISTED, AND ANY APPLICABLE
FEDERAL OR STATE SECURITIES LAW, AND THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS
TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH
RESTRICTIONS.


13.7.       NATURE OF PAYMENTS. ALL AWARDS MADE PURSUANT TO THE PLAN ARE IN
CONSIDERATION OF SERVICES PERFORMED OR TO BE PERFORMED FOR THE COMPANY OR ANY
SUBSIDIARY, DIVISION OR BUSINESS UNIT OF THE COMPANY. ANY INCOME OR GAIN
REALIZED PURSUANT TO AWARDS UNDER THE PLAN AND ANY STOCK APPRECIATION RIGHTS
CONSTITUTE A SPECIAL INCENTIVE PAYMENT TO THE PARTICIPANT AND SHALL NOT BE TAKEN
INTO ACCOUNT, TO THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW, AS COMPENSATION
FOR PURPOSES OF ANY OF THE EMPLOYEE BENEFIT PLANS OF THE COMPANY OR ANY
SUBSIDIARY EXCEPT AS MAY BE DETERMINED BY THE COMMITTEE OR BY THE BOARD OR BOARD
OF DIRECTORS OF THE APPLICABLE SUBSIDIARY.


13.8.       OTHER PLANS. NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE BOARD
FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT TO
STOCKHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED; AND SUCH ARRANGEMENTS MAY BE
EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.


13.9.       SEVERABILITY. IF ANY PROVISION OF THE PLAN SHALL BE HELD UNLAWFUL OR
OTHERWISE INVALID OR UNENFORCEABLE IN WHOLE OR IN PART BY A COURT OF COMPETENT
JURISDICTION, SUCH PROVISION SHALL (A) BE DEEMED LIMITED TO THE EXTENT THAT SUCH
COURT OF COMPETENT JURISDICTION DEEMS IT LAWFUL, VALID AND/OR ENFORCEABLE AND AS
SO LIMITED SHALL REMAIN IN FULL FORCE AND EFFECT, AND (B) NOT AFFECT ANY OTHER
PROVISION OF THE PLAN OR PART THEREOF, EACH OF WHICH SHALL REMAIN IN FULL FORCE
AND EFFECT. IF THE MAKING OF ANY PAYMENT OR THE PROVISION OF ANY OTHER BENEFIT
REQUIRED UNDER THE PLAN SHALL BE HELD UNLAWFUL OR OTHERWISE INVALID OR
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, SUCH UNLAWFULNESS,
INVALIDITY OR UNENFORCEABILITY SHALL NOT PREVENT ANY OTHER PAYMENT OR BENEFIT
FROM BEING MADE OR PROVIDED UNDER THE PLAN, AND IF THE MAKING OF ANY PAYMENT IN
FULL OR THE PROVISION OF ANY OTHER BENEFIT REQUIRED UNDER THE PLAN IN FULL WOULD
BE UNLAWFUL OR OTHERWISE INVALID OR UNENFORCEABLE, THEN SUCH UNLAWFULNESS,
INVALIDITY OR UNENFORCEABILITY SHALL NOT PREVENT SUCH PAYMENT OR BENEFIT FROM
BEING MADE OR PROVIDED IN PART,

18


--------------------------------------------------------------------------------





TO THE EXTENT THAT IT WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE, AND THE
MAXIMUM PAYMENT OR BENEFIT THAT WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE
SHALL BE MADE OR PROVIDED UNDER THE PLAN.


13.10.     CONSTRUCTION. AS USED IN THE PLAN, THE WORDS “INCLUDE” AND
“INCLUDING,” AND VARIATIONS THEREOF, SHALL NOT BE DEEMED TO BE TERMS OF
LIMITATION, BUT RATHER SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”


13.11.     UNFUNDED STATUS OF THE PLAN. THE PLAN IS INTENDED TO CONSTITUTE AN
“UNFUNDED” PLAN FOR INCENTIVE AND DEFERRED COMPENSATION. WITH RESPECT TO ANY
PAYMENTS NOT YET MADE TO A PARTICIPANT BY THE COMPANY, NOTHING CONTAINED HEREIN
SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN THOSE OF A
GENERAL CREDITOR OF THE COMPANY. IN ITS SOLE DISCRETION, THE COMMITTEE MAY
AUTHORIZE THE CREATION OF TRUSTS OR OTHER ARRANGEMENTS TO MEET THE OBLIGATIONS
CREATED UNDER THE PLAN TO DELIVER THE SHARES OR PAYMENTS IN LIEU OF OR WITH
RESPECT TO AWARDS HEREUNDER; PROVIDED, HOWEVER, THAT THE EXISTENCE OF SUCH
TRUSTS OR OTHER ARRANGEMENTS IS CONSISTENT WITH THE UNFUNDED STATUS OF THE PLAN.


13.12.     GOVERNING LAW. THE PLAN AND ALL DETERMINATIONS MADE AND ACTIONS TAKEN
THEREUNDER, TO THE EXTENT NOT OTHERWISE GOVERNED BY THE CODE OR THE LAWS OF THE
UNITED STATES, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS, AND CONSTRUED ACCORDINGLY.


13.13.     EFFECTIVE DATE OF PLAN; TERMINATION OF PLAN. THE PLAN SHALL BE
EFFECTIVE ON THE DATE OF THE APPROVAL OF THE PLAN BY THE HOLDERS OF THE SHARES
ENTITLED TO VOTE AT A DULY CONSTITUTED MEETING OF THE STOCKHOLDERS OF THE
COMPANY. THE PLAN SHALL BE NULL AND VOID AND OF NO EFFECT IF THE FOREGOING
CONDITION IS NOT FULFILLED AND IN SUCH EVENT EACH AWARD SHALL, NOTWITHSTANDING
ANY OF THE PRECEDING PROVISIONS OF THE PLAN, BE NULL AND VOID AND OF NO EFFECT.
AWARDS MAY BE GRANTED UNDER THE PLAN AT ANY TIME AND FROM TIME TO TIME ON OR
PRIOR TO THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE OF THE PLAN, ON WHICH DATE
THE PLAN WILL EXPIRE EXCEPT AS TO AWARDS THEN OUTSTANDING UNDER THE PLAN. SUCH
OUTSTANDING AWARDS SHALL REMAIN IN EFFECT UNTIL THEY HAVE BEEN EXERCISED OR
TERMINATED, OR HAVE EXPIRED.


13.14.     FOREIGN EMPLOYEES. AWARDS MAY BE GRANTED TO PARTICIPANTS WHO ARE
FOREIGN NATIONALS OR EMPLOYED OUTSIDE THE UNITED STATES, OR BOTH, ON SUCH TERMS
AND CONDITIONS DIFFERENT FROM THOSE APPLICABLE TO AWARDS TO EMPLOYEES EMPLOYED
IN THE UNITED STATES AS MAY, IN THE JUDGMENT OF THE COMMITTEE, BE NECESSARY OR
DESIRABLE IN ORDER TO RECOGNIZE DIFFERENCES IN LOCAL LAW OR TAX POLICY. THE
COMMITTEE ALSO MAY IMPOSE CONDITIONS ON THE EXERCISE OR VESTING OF AWARDS IN
ORDER TO MINIMIZE THE COMPANY’S OBLIGATION WITH RESPECT TO TAX EQUALIZATION FOR
EMPLOYEES ON ASSIGNMENTS OUTSIDE THEIR HOME COUNTRY.


13.15.     COMPLIANCE WITH SECTION 409A OF THE CODE. THIS PLAN IS INTENDED TO
COMPLY AND SHALL BE ADMINISTERED IN A MANNER THAT IS INTENDED TO COMPLY WITH
SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH SUCH INTENT. TO THE EXTENT THAT AN AWARD OR THE PAYMENT, SETTLEMENT OR
DEFERRAL THEREOF IS SUBJECT TO SECTION 409A OF THE CODE, THE AWARD SHALL BE
GRANTED, PAID, SETTLED OR DEFERRED IN A MANNER THAT WILL COMPLY WITH
SECTION 409A OF THE CODE, INCLUDING REGULATIONS OR OTHER GUIDANCE ISSUED WITH
RESPECT THERETO, EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE. ANY PROVISION
OF THIS PLAN THAT WOULD CAUSE THE GRANT OF AN AWARD OR THE PAYMENT, SETTLEMENT
OR DEFERRAL THEREOF TO FAIL TO SATISFY SECTION 409A OF THE CODE

19


--------------------------------------------------------------------------------





SHALL BE AMENDED TO COMPLY WITH SECTION 409A OF THE CODE ON A TIMELY BASIS,
WHICH MAY BE MADE ON A RETROACTIVE BASIS, IN ACCORDANCE WITH REGULATIONS AND
OTHER GUIDANCE ISSUED UNDER SECTION 409A OF THE CODE.


13.16.     CAPTIONS. THE CAPTIONS IN THE PLAN ARE FOR CONVENIENCE OF REFERENCE
ONLY, AND ARE NOT INTENDED TO NARROW, LIMIT OR AFFECT THE SUBSTANCE OR
INTERPRETATION OF THE PROVISIONS CONTAINED HEREIN.

20


--------------------------------------------------------------------------------